Huger, J.
sitting for Colcock, J. delivered the opinion of the Court.
As the note was under seal, this action ought to have been brought by the plaintiff as assignee; and had a special demurrer been filed, it must have been sustained. But this is no ground for a nonsuit.
Tile action was debt on a sealed instrument. The plea general issue, and the evidence sufficient for the issue, unless the words “I guarantee the payment of the within note to Peter May,” be not an assignment to Peter May.
These words imply a right, if not an obligation, on the part of Peter May, to demand payment of the. drawer, as well as a promise on the part of the payee, to pay the note if the drawer did not. It is to all intents, an assignment. The motion must, therefore, be dismissed.